Citation Nr: 0610337	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-34 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for major depression, dysthymic 
disorder.  

2.	Service connection for Gulf War Syndrome to include major 
depression, dysthymic disorder, memory loss, loss of 
ambition.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1990 to April 
1992.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO most recently issued a supplemental statement of the 
case (SSOC) in April 2005.  However, additional medical 
evidence (in the form of a June 2005 letter from a private 
therapist), was associated with the claims file in August 
2005.  The veteran has not waived his right of prior RO 
consideration of this evidence.  Consequently, the Board must 
return this case to the RO for review and, if the claim 
remains denied, inclusion of the aforementioned evidence in a 
new SSOC.  See 38 C.F.R. §§ 19.37, 20.1304 (2005).

Accordingly, the Board REMANDS this case for the following:

1.  Review the claims file to ensure full 
compliance with all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005).  

2.  Thereafter, re-adjudicate the issues 
shown on the title page of this remand, 
with consideration given to all the 
evidence of record, including the June 
2005 letter from the private therapist.  
If the benefits sought on appeal remain 
denied, provide the veteran and his 
representative with a new SSOC.  The SSOC 
must contain notice of all relevant 
actions taken, a summary of the relevant 
evidence (including all records 
associated with the claims file following 
the issuance of the last SSOC in April 
2005), and discussion of all pertinent 
legal authority.  Allow an appropriate 
period for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




